Citation Nr: 0030236	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  95-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
sprained right knee, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a December 1993 rating determination by the 
Philadelphia, Pennsylvania Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The October 1998 VA orthopedic examination report is 
inadequate for rating purposes.  Review of the examination 
report reveals that the examining physician did not have the 
veteran's claims folder available for review.  A thorough and 
complete examination must take into account the entire 
record, so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Further, the veteran's service-connected right knee has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  X-ray 
reports show evidence of degenerative changes of the right 
knee.  It is unclear whether the veteran's service-connected 
right knee disability is manifested by degenerative joint 
disease such that an increased rating is warranted and the 
most recent VA examination report in October 1998 is 
insufficient for evaluation purposes.  The Board is not free 
to exercise its own judgment as to the extent to which 
degenerative joint disease contributes to the veteran's 
service-connected disability and is precluded, in fact, from 
exercising an opinion on any medical matter.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

A VA General Counsel opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under Code 
5003 (and therefore Code 5010) and Code 5257, in situations 
where the claimant has arthritis and instability of the knee, 
when the arthritis produces limitation of motion in addition 
to the instability contemplated by Code 5257.  VAOPGCPREC 23-
97 (July 1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257.  The RO should consider this, along with the factors in 
38 C.F.R. §§ 4.40 and 4.45 (1999), when making its evaluation 
of the right knee disorder.  The Board further notes that as 
regards painful motion of the right knee, the provisions of 
38 C.F.R. § 4.59 (1999) must also be considered.  See also 
VAOPGCPREC 09-98 (August 14, 1998).  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file. 

The Board notes that if the veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  Moreover the 
Court has held that where a Diagnostic Code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999), with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Accordingly, the veteran should be afforded a thorough and 
contemporaneous VA examination, to include a review of his 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in October 1998.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file.

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to an increased 
rating for the right knee.  The Board finds that an opinion 
as to whether the veteran's service-connected disability 
impairs his ability to perform substantially gainful 
employment should be included in the examination report.  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected right knee since October 1998.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made a 
part of the claims folder.  Complete 
copies of all records should be 
associated with the claims folder.

3.  The veteran should undergo a VA 
orthopedic examination of the right knee.  
All indicated tests and studies, to 
include X-rays, should be completed and 
all findings reported in detail.  
Limitation of motion should be 
specifically reported in degrees.  The 
examiner should also be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  The examiner should include a 
detailed account of all manifestations of 
the disability found to be present.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?

b.  Does the veteran have arthritis?  
If so, what is the etiology of any 
degenerative joint disease present 
and the medical probability that it 
is related to or a manifestation of 
the service-connected right knee 
disability (in answering this 
question, the examiner should 
comment on the finding of the 
October 1998 X-ray report that the 
veteran had degenerative joint 
disease of the right knee)?  

c.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

d.  How do the range of motion 
findings of the right knee relate to 
those standards in terms of whether 
any limitation of motion is severe, 
moderate, or slight?

If the veteran does have degenerative 
changes the examiner should provide an 
accurate assessment of the arthritis 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

e.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disorder.

The examiner should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected right knee and the 
effect of the right knee on his ability 
to work.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  The RO should evaluate the 
veteran's right knee disability under 
38 C.F.R. § 4.71a, to include the 
evaluation of both Codes 5010-5003 and 
5257 if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§  4.40, 4.45 and 4.59 as well as 
all information added to the file since 
the last supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


